        Case 1:20-cv-00674-AWI-SAB Document 11 Filed 05/20/20 Page 1 of 6



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PAUL ADAMS,                                     )   Case No.: 1:20-cv-00674-SAB (PC)
                                                     )
12                  Plaintiff,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                     )   RANDOMLY ASSIGN A DISTRICT JUDGE TO
13           v.                                          THIS ACTION
                                                     )
14                                                   )   FINDINGS AND RECOMMENDATIONS
     GAVIN NEWSOM et al.,
                                                     )   RECOMMENDING PLAINTIFF’S MOTION TO
15                                                   )   PROCEED IN FORMA PAUPERIS BE DENIED
                    Defendants.                      )
16                                                   )
                                                     )   [ECF No. 2]
17                                                   )
18           Plaintiff Ryan Adams is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           Plaintiff filed the instant action on February 21, 2020, along with a motion to proceed in forma
21   pauperis, in the United States District Court for the Northern District of California. The action was
22   transferred to this Court on May 13, 2020.
23           Currently before the Court is Plaintiff’s motion to proceed in forma pauperis.
24                                                       I.
25                                           LEGAL STANDARD
26           The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner
27   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). Pursuant to
28   the PLRA, the in forma pauperis statue was amended to include section 1915(g), a non-merits related
                                                         1
        Case 1:20-cv-00674-AWI-SAB Document 11 Filed 05/20/20 Page 2 of 6



1    screening device which precludes prisoners with three or more “strikes” from proceeding in forma

2    pauperis unless they are under imminent danger of serious physical injury. 28 U.S.C. § 1915(g);

3    Andrews v. Cervantes, 493 F.3d 1047, 1050 (9th Cir. 2007). The statute provides that “[i]n no event

4    shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more prior occasions,

5    while incarcerated or detained in any facility, brought an action or appeal in a court of the United States

6    that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which

7    relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

8    U.S.C. § 1915(g).

9                                                         II.

10                                                 DISCUSSION

11           As a threshold issue before turning to whether the PLRA applies to this case, the Court must

12   examine whether Plaintiff’s claim is properly brought in a civil rights action, pursuant to 42 U.S.C. §

13   1983, rather than in a petition for writ of habeas corpus. In this case, a finding in Plaintiff’s favor, i.e.,

14   that he was subjected to unconstitutional conditions, would not necessarily impact the duration of his

15   confinement. Therefore, his claim falls outside of the core of habeas corpus, and is properly brought in

16   a civil rights complaint. See Nettles v. Grounds, 830 F.3d 922, 934-35 (9th Cir. 2016) (en banc).

17           Turning to the application of the PLRA in this matter, the Court finds that Plaintiff has incurred

18   three or more strikes under section 1915(g) prior to filing this lawsuit. The Court takes judicial notice

19   of the following United States District Court cases: (1) Adams v. Gottlieb, Case No. 2:09-cv-03027-

20   UA-PJW (C.D. Cal.) (dismissed on May 19, 2009 as frivolous and Heck-barred); (2) Adams v. Small,

21   Case No. 3:10-cv-01211-MMA-POR (S.D. Cal.) (dismissed on February 1, 2012 for failure to state a

22   claim), aff’d, Case No. 12-55328 (9th Cir. November 4, 2013); (3) Adams v. Raske, 3:11-cv-00243-

23   WQH-JMA (S.D. Cal.) (dismissed on August 13, 2013 as frivolous and for failure to state a claim); and

24   (4) Adams v. Roe, Case No. 5:14-cv-00607-SJO-PJW (C.D. Cal.) (dismissed on November 2, 2016 for

25   failure to state a claim). See also Adams v. Roe, Case No. 16-56734, Dkt. 23 (9th Cir.) (finding that

26   plaintiff-appellant is subject to 28 U.S.C. § 1915(g) and revoking in forma pauperis status on appeal);

27   Adams v. Newsome, Case No. 1:19-1109-NONE-BAM (PC), Dkt. 9 (recommendation pending to deny

28   request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g).

                                                           2
         Case 1:20-cv-00674-AWI-SAB Document 11 Filed 05/20/20 Page 3 of 6



1             The issue now becomes whether Plaintiff has met the imminent danger exception, which requires

2    Plaintiff to show that he is under (1) imminent danger of (2) serious physical injury and which turns on

3    the conditions he faced at the time he filed his complaint on February 7, 2020.1 Andrews, 493 F.3d at

4    1053-1056. Conditions which posed imminent danger to Plaintiff at some earlier time are immaterial,

5    as are any subsequent conditions. Id. at 1053. While the injury is merely procedural rather than a merits-

6    based review of the claims, the allegations of imminent danger must still be plausible. Id. at 1055.

7    “Imminent danger of serious physical injury must be a real, present threat, not merely speculative or

8    hypothetical.” Blackman v. Mjening, 2016 WL 5815905, at *1 (E.D. Cal. Oct. 4, 2016). To meet his

9    burden under § 1915(g), Plaintiff must provide “specific fact allegations of ongoing serious physical

10   injury, or a pattern of misconduct evidencing the likelihood of imminent serious physical injury.”

11   Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). “[V]ague and utterly conclusory assertions” of

12   imminent danger are insufficient. White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir. 1998). See

13   also Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003) (“[C]onclusory assertions” are

14   “insufficient to invoke the exception to § 1915(g)....”). Thus, the “imminent danger” exception is

15   available “for genuine emergencies,” where “time is pressing” and “a threat … is real and proximate.”

16   Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). The Court finds that Plaintiff’s complaint

17   allegations do not meet the imminent danger exception. Andrews, 493 F.3d at 1053.

18            In the complaint, Plaintiff alleges that he is in imminent danger. However, nothing in

19   Plaintiff’s complaint suggests that Plaintiff was in imminent danger of serious physical injury at the

20   time he filed his complaint.

21            Plaintiff alleges that double bunking and overcrowding has led to violence, disorder, assaults,

22   and lack of adequate medical and mental health treatment. However, Plaintiff’s allegations are general

23   in nature in relation to himself and all other inmates. Plaintiff’s complaint includes numerous

24
25
26   1
       Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail to court, the Court deems the
     pleading constructively “filed” on the date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010);
27   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se
     prisoners”).
28

                                                                  3
        Case 1:20-cv-00674-AWI-SAB Document 11 Filed 05/20/20 Page 4 of 6



1    allegations relating to double bunking and overcrowding. However, the allegations do not plausibly

2    suggest that Plaintiff is in imminent danger.

3           In relevant part, Plaintiff alleges the following:

4           TREACHEROUS LIVING CONDITIONS AS IMMINENT DANGER (FROM
            OVERCROWDING), AS INMATES BEAT, ATTACK AND EVEN KILL EACHOTHER
5           OVER LIVING SPACE;
6
            NOISE LEVELS SO PROFOUND THAT INMATES CONSIDER COMITTING SUICIDE,
7           FIGHT,RIOT, ATTACK, AND SUFFER MENTAL INFLICTION;

8           DOUBLE BUNKING INMATES, CREATES INVASIONS OF SPACE, CONSTANT
            DISTURBANCESHAKING, MOVEMENTS THAT TRIGGER HOSTILITY, ANGER,
9
            FIGHTS, RIOTS, ATTACKS, SUICIDE, KILLINGS, AND MURDERS; IT ALSO
10          MANIFESTS MENTAL, EMOTIONAL,STRESS AND ANXIEIY, PROFOUND
            DEPRESSION AND PSiCHOLOGICAL PAIN AND SUFFERING, FOR LONG PERIODS
11          OF TIME. (TO OVER 7 5% OF INMATE POPULATION.)
12          DOUBLE BUNKING INMATES IS THE SOLE REASON FOR PRISON AND JAIL
13          OVERCROWDING. IN FACT THE STATE OF CALIFORNIA JAILS AND PRISONS ARE
            OVERCROWDEDBASED ON DOUBLE BUNKING INMATES VERTICALLY AND
14          THUS IT VIOLATES THE EIGHTH AMENDMENT OF THE UNITED STATES
            CONSTITUTION;
15
            DOUBLE BUNKING MANIFESTS OVERCROWDING, WHICH IN TURN CREATES
16
            LACK OF ADEQUATE MEDICAL CARE AND MENTAL HEALTH FOR PRISON
17          INMATES DUE TO THE SHEER VOLUME OF POPULATION,WHERE UNDER-
            QWJFIED MEDICAL STAFF CANNOT MEET THE MEDICAL AND MENTAL ·HEALTH
18          NEEDS OF THE WHOLE POPULATION AND SYSTEMATICALLY, DELAYED,
            MISDIAGNOSED, MALTREATED, DENIED CARE COMPLETEL, AND MISTREATED
19
            TO THE EXTENT NO MEDICAL OR MENTAL HEALTH CARE AT ALL.
20
            DOUBLE BUNKING OF INMATES CREATES UNSAFE LIVING CONDITIONS, WHERE
21          PRISON ORDER CANNOT BE MAINTAINED BY THE CORRECTIONAL OFFICERS
            AND DEPUTIES IN PRISONS AND JAILS IN CALIFORNIA, BECAUSE OF THE
22          OVERCROWDING, OFFICIALS RELY ON HAVING "SHOT CALLER" INMATES
23          REGULATE OTHER INMATES FOR DISCIPLINARY PURPOSES, AS BEATING
            INMATES, ATTACKING INMATES, BULLYING INMATES, USING DURESS AND
24          FEAR, MURDER AND KILLINGS, BECAUSE OFFICIALS THEMSELVES CANNOT
            CONTROL THE OVERLY POPULATED PRISONS AND JAILS, WITH-OUT THE HELP
25          OF OTHER FRJRNERS TO ACT AS REGULATORS UPON OTHER INMATES.
            ON BEHALF OF THE CORRECTIONAL OFFICERS AND CREATING UNSAFE LIVING
26
            CONDITLONS IN JAILS AND PRISONS. (ORDER IN PRISONS AND JAILS ARE
27          LOSSED);
            DOUNBLE BUNKING INMATES IN CALIF[O]RNIA JAILS AND PRISONS CREATES
28          OVERCROWDING AND CAUSES A SERIOUS AND SIGNIFICANT INCREASE IN
                                                          4
           Case 1:20-cv-00674-AWI-SAB Document 11 Filed 05/20/20 Page 5 of 6



1              VIOLENCE, WHICH LEADS TO INMATE ON INMATE ATTACKS, FIGHTS, RIOTS,
               MURDERS, KILLINGS, EXCESSIVE FORCE, VIOLATIONS OF CONSTITUTIONAL
2              RIGHTS AND OUTRIGHT CHAOS AND INADEQUATE GOVERNMENTAL CONTROL
               AND FUNCTION.
3
4    (Compl. at 4(A)-(G), ECF No. 1.)

5              Although Plaintiff refers to violence, assaults, overcrowding, double bunking, lack of medical
6    and mental health treatment, the allegations are general in nature. However, as described above,
7    Plaintiff must provide “specific fact allegations of ongoing serious physical injury, or a pattern of
8    misconduct evidencing the likelihood of imminent serious physical injury.” Martin, 319 F.3d at 1050.
9    Plaintiff has provided no such allegations in this case. There are no factual allegations suggesting that
10   Plaintiff was ever seriously injured, threatened, or subjected to violence at the time of filing the
11   complaint. Plaintiff’s complaint simply does not provide specific factual allegations to support the
12   conclusory allegations of imminent danger in relation to himself. See Reberger v. Baker, 657 F.
13   App’x 681, 684 (9th Cir. 2016) (stating vague, conclusory, and speculative allegations do not establish
14   a “plausible allegation of imminent danger” sufficient to “invoke the exception to the three-strikes
15   rule”).
16             As Plaintiff is a “three-striker” and does not appear to have been in imminent danger when he
17   filed this action, the Court will recommend that Plaintiff not be allowed to proceed in forma pauperis
18   in this action and that he be required to pay the $400 filing fee in full if he wants to proceed with this
19   action.
20                                                        II.
21                                    ORDER AND RECOMMENDATION
22             Based on the foregoing, it is HEREBY ORDERED that the Clerk of Court shall randomly
23   assign a District Judge to this action.
24             Further, it is HEREBY RECOMMENDED that:
25             1.     Plaintiff’s motion to proceed in forma pauperis be denied;
26             2.     Plaintiff be directed to pay the $400.00 filing fee to proceed with this action.
27   ///
28   ///
                                                           5
        Case 1:20-cv-00674-AWI-SAB Document 11 Filed 05/20/20 Page 6 of 6



1             These Findings and Recommendations will be submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

3    after being served with these Findings and Recommendations, Plaintiff may file written objections

4    with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

5    Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

6    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

7    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

8
9    IT IS SO ORDERED.

10   Dated:     May 19, 2020
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        6
